A IH RM: and     Opinion   [ilcd March 2 I, 20 13.




                                          (
                                               In I’Iie
                                      Itnirt   Lii        411a1i
                         ;IIftI!     Oistrirt tii kxaL’ at         a11ai
                                        No, 05.-I 2-00050-C V

                                I3ERYL GOLI)NIAN, Appellant
                                            V.
                               RUSSELL BUCHANAN, Appeilce

                        On Appeal from the (ount Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-1038-D

                                           OPINION
                        Before Justices Lang—Miers. Murphy. and Fillmore
                                    Opinion by Justice lilirnore
       Beryl Goldman appeals the trial court’s judgment confirming an arbitration award in

favor of Russell Buchanan. in three issues, Goldman argues the trial court erred by confirming

the award because (1) the arbitrators refused Goldman’s request to conduct relevant discovery,

(2) the arbitrators’ refusal to allow the discovery resulted in an arbitration hearing that

substantially prejudiced Goldman’s rights, and (3) the arbitrators exceeded their powers and

manifestly disregarded the law in their calculation of the damages awarded to Goldman. We

affirm the trial court’s judgment.

                                           Background

       Goldman contracted with Buchanan, an architect. to design a house and with Lawrence

Wallace d/b/a Lawrence A. Wallace Construction to build the house. Goldman was not satisfied

with the house as constructed and sued Buchanan and Wallace for negligence and breach of
contract. Based on the terms of the two contracts, the thai court ordered that Goldman’s claims

be submitted to binding arbitration. Prior to (lie arbitration, Goldman settled his claims against

Wallace lbr S I .000,000.

        The arbitrators found that the house. “as designed and constructed, had material

construction deficiencies.” They also found that Buchanan failed to meet the applicable standard

of care by not observing and addressing readily observable construction defects and that

Goldman had been damaged. The arbitrators awarded Goldman $643,228 for the cost of repair

and remediation work to place the house in “an appropriate condition” and $196,300 for

attorneys’ fees. The award was reduced by the $1,000,000 that Goldman had already recovered

from Wallace, resulting in a net award of “$0.00” for Goldman’s claims against Buchanan.

        Buchanan filed a motion requesting the trial court confirm the arbitration award.

Goldman filed a competing motion requesting the trial court vacate the award because (I) the

arbitrators refused to permit him to obtain and present evidence of “financial misdeeds” by

Buchanan and Wallace and then ruled he failed to provide sufficient evidence that financial

misdeeds occurred, and (2) the arbitrators manifestly disregarded Texas law as it applies to

damages. Attached to Goldman’s motion to vacate were, among other documents, copies of a

motion to compel discovery responses filed by Goldman in the arbitration and the arbitrators’

interim ruling on discovery issues. In the interim nzling the arbitrators denied Goldman’s

request to issue subpoenas for Buchanan’s bank account records because the request “appears to

be a fishing expedition unrelated to the core issues in this case.” The arbitrators also denied

Goldman’s requests for information relating to Wallace’s finances and to any financial

transactions between Wallace and Buchanan as being not relevant to the arbitration or not helpful

to the arbitrators.




                                              —2—
         At the hearing in the trial court on the competing motions, Goldman attempted to

tntroduce a number ol exhibits from the arbitration hearing. Except for the arbitration award,

Buchanan oblected to each exhibit on the basis that Goldman had fbiled to bring a record of the

arbitration hearing to the trial court. The trial court sustained Buchanan’s obiections and none of

Goldman’s exhibits, except for the arbitration award, were admitted into evidence. The trial

court denied Goldman’s motion to vacate the arbitration award and granted Buchanan’s motion

to confirm the award.

                                                               Analysis

         We review de novo a district court’s decision to confirm an arbitration award, based on

the entire record, Sick/more Eneigy v. Maxus (U.S.) Exploration Co., 345 S.W.3d 672, 677 (Tex.

App.—-Dallas 2011, pet. denied); Aneor Holdings, LLC v. Peterson, Goldman & Villani, Inc.,

294 S.W.3d 818, 826 (‘fex. App.—Dallas 2009, no pet.). Texas law favors the arbitration of

disputes. E. Tex. Salt Water Disposal Co., Inc. v. Werline, 307 S.W.3d 267, 271 (Tex. 2010); see

aLvo Bison Bldg. Materials, Ltd. v. Aidridge, No. 06-1084, 2012 WL 3870493, at *5 (Tex. Aug.

17, 2012) (op. on reh’g). An arbitration award has the same effect as a judgment of a court of

last resort and is entitled to great deference by the courts CVN Grp., Inc. v. Delgado, 95 S.W,3d

234, 238 (Tex. 2002); Crossmark, Inc. v. Hazar, 124 S.W.3d 422, 429 (Tex. App.—Dallas 2004,

pet. denied). Judicial review of an arbitration award is extraordinarily narrow and focuses on the

integrity of the process, not the propriety of the result. Ancor Holdings, LLC., 294 S.W.3d at

826; Mver c. Americo Li!i, Inc., 232 S.W.3d 401, 407—08 (Tex. App.—Dallas 2007, no pet.).

We must indulge every reasonable presumption to uphold the arbitrator’s decision, CViV Grp.

Inc., 95 S.W.3d at 238; Skidmore Energy, inc., 345 S.W.3d at 677.



   l
       (ioldman has not complained in this appeal about the trial cou’s evidentia mlings.
       “A reviewing court must have a sullicient record of the arbitration proceedings and the

party challenging the award must have properly preserved its complaint lust as if the award

‘were a court judgment on appeal.’” Quinn      t   Nqfto Traders. Inc.. 360 S.W.3d 713, 719 ([cx.

App.-—L)allas 2012, pet. denied) (citing Naii, Traderc. Inc. v. Quinn. 339 S.W.3d 84, 101 (Tex.),

ccii. denied, 132 S. Ct. 455 (2011)). When a non-prevailing party seeks to vacate an arbitration

award, he has the burden in the trial court of bringing forth a complete record of the arbitration

proceeding and establishing any basis that would warrant vacating the award.               &atewide

Remodeling, Inc. v. Williams, 244 S.W.3d 564, 568 (fex. App.—DaIIas 2008, no pet.); Home

Owners Mgmt Enters. Inc.      it   Dean, 230 S.W.3d 766, 769 (rex. App.—Dallas 2007, no pet.).

Further, without a complete record of the evidence presented to the arbitrator at the arbitration

proceedings, there can be no appellate review of the arbitrators’ decision. Williams, 244 S.W.3d

at 568; see also Thomas Peiroleum. Inc. v. Mont, 355 S.W.3d 94.98 (Tex. App.—Houston [1st

Dist.] 2011, pet. denied) (“lack of a record cripples the review of the arbitration panel’s order”).

       In his first two issues, Goldman contends the trial court erred by confirming the

arbitration award because the arbitrators erred by denying his request for discovery relating to

Buchanan’s and Wallace’s financial records and, without the requested discovery, the arbitration

hearing was conducted in a manner that substantially prejudiced his rights. Goldman attached to

his motion to vacate a copy of the motion to compel filed in the arbitration and the arbitrators’

interim ruling denying the requested discovery as a “fishing expedition” and as not seeking

relevant infonnation. Goldman did not, however, provide to the district court a complete record

of the arbitration proceedings that would establish the requested information was either relevant

or necessary for Goldman’s case.          See Williams, 244 S.W.3d at 569 (neither attorney’s

recollection of testimony before arbitrator nor attachments to motion to vacate provide complete

record of arbitration proceedings). Therefore, we cannot conclude the trial court erred by

                                                -4-
cn hrniiir’ the iwan I despite ( ioldman s dl Ic ‘at ion ol an erroneous discovery mIme hv the

arhitrators. Vv e resolve ( oldnian s Iirst two issues aeainst him.

        In his third mssue. ( ,oldman asserts the arbitrators exceeded their powers and manifestly

disrecarded the law in calculatine damaees,         Goldman Fulcd to introduce a record ot the

arhitration proceedings before the district court and, thcretore, this (‘ourt has no record of what

evidence or law was presented to the arbitrators on the issue of recoverable damages.

Accordingly, we must presume the evidence supported the award. See iVa,fIa Traders, Inc., 339
S.W.3d at 102 (“If error cannot be demonstrated, an award must he presumed correct.”);

Centex/ Vestal v. Friendship W Baptist Church, 3 14 S.W.3d 677, 684 (Tex App.— Dallas 2010,
                                                                                 .




pet, denied (“The general rule is that without an arbitration transcript, we must presume the

arbitration evidence adequately supported an award.”); Dean, 230 S.W.3d at 769 (without record

establishing what evidence was presented to arbitrator, appellate court cannot conclude

arbitrator’s award maniftstly disregarded the law);    Grwc’rk   cx ref. I orwerk v. ilillianiso,, Cu/i.

Grain, Inc., No. 03-h 0-00549-CV, 2012 WI. 593481 at *6 (Tex. App—Austin Feb. 23, 2012.
                                                         ,




pet. denied) (mem. op.). We resolve Goldman’s third issue against him.

       We affirm the trial court’s judgment confirming the arbitration award.




                                                                         --_




                                                       ROBERT M. FILLMORE
                                                       JUSTICE


120050 F.P05
                               Qnatrt of Aiaki
                        Yift! 3iitrirt nf exai it Oatta
                                         JUDGMENT

BERYL GOLDMAN, Appellant                            On Appeal from the County Court at Law
                                                    No. 4. Dallas County, Texas
No. 05- 1 2-00050-CV         V                      Trial Court Cause No. CC-l0-1038-D.
                                                    Opinion delivered by Justice Fillmore.
RUSSELL BUCHANAN, Appellee                          Justices Lang-Miers and Murphy
                                                    participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Russell Buchanan recover his costs of this appeal from
appellant Beryl Goldman.


                        st
                        21
Judgment entered this        day of March, 2013.



                                                               (
                                                                            —..-.—.—




                                                   ROBERT M. FILLMORE
                                                   JUSTICE